DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/123758 (“Tseng”) in view of US 2020/0028117 (“Eckert”).	3
B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Eckert, as applied to claim 1 above, and further in view of US 2020/0166974 (“Ai”).	7
III. Allowable Subject Matter	9
Conclusion	10


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/123758 (“Tseng”) in view of US 2020/0028117 (“Eckert”).
Claim 1 reads,
1. A display apparatus, comprising: 
[1] a display module having flexibility;
[2] a glass window disposed on the display module; 
[3] a protective film including an adhesive layer detachably attached on the glass window, and a protecting layer disposed on the adhesive layer;
[4] a cover covering an edge of the glass window and configured to receive the display module; and 
[5] a protective pattern including an edge adhesive layer attached on an edge of an upper surface of the glass window, and an edge protective layer disposed on the edge adhesive layer, 
[6] wherein an adhesion between the glass window and the edge adhesive layer of the protective pattern is greater than an adhesion between the glass window and the adhesive layer of the protective film.

With regard to claim 1, Tseng discloses, 
1. A display apparatus, comprising: 
[1] a display module 200, 410(400) having flexibility [¶¶ 31-38; Figs. 2-4];
[2] a glass window [i.e. “glass layer 614” of “cover window” 110, 402, 500] disposed on the display module 200, 410(400) [¶¶ 29-30, 39-41; Figs. 1 and 4-7]; 
[3] … [not taught] … 
[4] a cover [i.e. “bezel 120”; ¶¶ 29-30] covering an edge of the glass window 110, 402, 500 and configured to receive the display module 200, 400 [¶ 30, 1st sentence]; and 
[5] a protective pattern 610/608/606 including an edge adhesive layer 610 attached on an edge of an upper surface of the glass window 614, and an edge protective layer 608 and/or 606 disposed on the edge adhesive layer 610 [¶¶ 39-41; Figs. 5-7], 
[6] … [not taught] … 

With regard to feature [3] of claim 1,
[3] a protective film including an adhesive layer detachably attached on the glass window, and a protecting layer disposed on the adhesive layer;
Tseng does not disclose a protective film on the glass layer 614 of the cover window 110, 402, 500.
Eckert teaches a protective film 10, 20, 30, 40, 50, 60 (Figs. 6A-6F; ¶¶ 67-72) for a foldable display (Fig. 7; ¶¶ 1-4, 49, 73) that can be removed/debonded/repositioned (¶¶ 67-72) by using a proper adhesive 24, i.e. an “optical adhesive” (id.).  The protective film 10, 20, 30, 40, 50, 60 includes an adhesive layer 24 and a protecting layer 14 and/or 13 and/or 12 (¶ 57).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the protective film of Eckert on the cover window 110, 402, 500 and consequently on the glass layer 614, in order to protect said cover window, as taught in Eckert.  As such, Eckert may be seen as an improvement to Tseng in this aspect.  (See MPEP 2143.)

With regard to feature [6] of claim 1,
[6] wherein an adhesion between the glass window and the edge adhesive layer of the protective pattern is greater than an adhesion between the glass window and the adhesive layer of the protective film.
Neither of Tseng and Eckert discusses the relative adhesion of the edge adhesive layer 610 of the protective pattern 610/608/606 in Tseng with the adhesive layer 24 of the protective film 10, 20, 30, 40, 50, 60 of Eckert.
However, inasmuch as the protective film of Eckert is designed to be removable, while the protective pattern of Tseng is a permanent part of the cover window, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the “an adhesion between the glass window and the edge adhesive layer of the protective pattern is greater than an adhesion between the glass window and the adhesive layer of the protective film” in order to prevent removal of the permanent protective pattern and allow removal of the protective film. 
This is all of the features of claim 1.

With regard to claim 6, Tseng modified according to Eckert to include the protective film, as explained above under claim 1, further teaches,
6. A display apparatus, comprising: 
[1] a display module 200, 410(400) having flexibility [Tseng: ¶¶ 31-38; Figs. 2-4];
[2] a glass window [i.e. “glass layer 614” of “cover window” 110, 402, 500] disposed on the display module 200, 410(400) [Tseng: ¶¶ 29-30, 39-41; Figs. 1 and 4-7];  
[3] a protective film [10, 20, 30, 40, 50, 60 of Eckert used in Tseng]  including an adhesive layer [24 of Eckert] detachably attached on the glass window [glass layer 614 of Tseng], and a protecting layer [14 and/or 13 and/or 12 of Eckert] disposed on the adhesive layer [24 of Eckert]; 
[4] a cover [i.e. “bezel 120”; ¶¶ 29-30] covering an edge of the glass window 110, 402, 500 and configured to receive the display module 200, 400 [Tseng: ¶ 30, 1st sentence]; and 
[5] a protective pattern 610/608/606 [Tseng: ¶¶ 39-41; Figs. 5-7] disposed on an edge of an upper surface of the glass window [glass layer 614 of Tseng], and being partially exposed by the cover 120 [Tseng: ¶ 30].
With regard to feature [5] of claim 6, it is part of the purpose of using the protective pattern 610/608/606 to prevent debris that can enter in the gap between the bezel 120 and the cover window 110 (Tseng: ¶ 30).  Therefore, the protective pattern 610/608/606 is necessarily partially exposed by the cover 120 because it fills the gap the gap between the bezel 120 and the cover window 110.
This is all of the features of claim 6.

With regard to claim 7, Tseng modified according to Eckert further teaches,
7. The display apparatus of claim 6, wherein: 
[1] the protective pattern 610/608/606 comprises a protective coating pattern [i.e. any one or more of 610/608/606] disposed on the glass window 614; and 
[2] the protective coating pattern [i.e. any one or more of 610/608/606] partially overlaps the protective film 10, 20, 30, 40, 50, 60 [of Eckert used in Tseng].
Note that claim 7, as currently drafted to not clarify the kind of overlap.  Thus, it is within the broadest reasonable interpretation of “overlap” that said overlap does not require contact.  As such, as viewed from a side edge the protective coating pattern [i.e. any one or more of 610/608/606] partially overlaps the protective film 10, 20, 30, 40, 50, 60 [of Eckert used in Tseng].

With regard to claim 8, Tseng further discloses,
8. The display apparatus of claim 6, wherein the protective pattern 610/608/606 includes 
[1] an edge adhesive layer 610 attached to the edge of the upper surface of the glass window 614, and 
[2] an edge protective layer 608 and/or 606 disposed on the edge adhesive layer 610.


B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Eckert, as applied to claim 1 above, and further in view of US 2020/0166974 (“Ai”).
Claim 2 reads,
2. The display apparatus of claim 1, wherein: the cover includes 
[1] a bottom plate, side wall extending from an edge of the bottom plate, and 
[2] a top plate extending in a direction substantially parallel to the bottom plate; and 
[3] the top plate partially overlaps the protective pattern.
The prior art of Tseng in view of Eckert, as explained above, teaches each of the features of claim 1. 
Tseng disclosed the cover, i.e. the bezel 120, as forming sides surrounding the cover window 110 (¶ 30; Fig. 1) but does not provide the details about the bottom plate and does not indicate if there is a top plate, as claimed.
Ai, like Tseng, teaches a foldable display (Ai: abstract; Figs. 1, 3, 4, 9, 10, 21, 22 etc.)
With regard to claim 2, Ai teaches,
2. The display apparatus of claim 1, wherein: the cover [i.e. “housing 12”] includes 
[1] a bottom plate 12P [¶ 81; Figs. 21-22], side wall [i.e. the vertical portion of the “bezel structure 12BE” in Fig. 40 (¶ 106) extending past the sidewall of the display panel 14] extending from an edge of the bottom plate 12P, and 
[2] a top plate [i.e. the horizontal portion of the “bezel structure 12BE” in Fig. 40 (¶ 106) extending over the top edge of the display panel 14] extending in a direction substantially parallel to the bottom plate 12P; and 
[3] … [not taught] … 
With regard to the bezel structure 12BE, Ai states,
[0106] If desired, the edge of housing 12 may be provided with bezel structures such as bezel structure 12BE or other lip-shaped edge portion along the edge of housing 12 that helps hold down the edges of display 14 and helps reduce dust intrusion under display 14.
(Ai: ¶ 106; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the bottom plate of Ai as the back surface of the cover in Tseng and to include the horizontal portion of the bezel 12BE over the top surface of the edge of the display in the bezel 120 of Tseng, in order to further reduce dust intrusion and to held hold down the edges of the display, as taught in Ai.  As such, Ai may be seen as an improvement to Tseng in this aspect.
So modified, feature [3] of claim 2 is met, i.e. [3] the top plate of the bezel 12BE of Ai used in the bezel 120 of Tseng, partially overlaps the protective pattern 610/608/606 of Tseng because the protective pattern extends all of the way to the sidewalls of the cover window 110, 402, 500 as shown in Figs. 5-7 of Tseng.
This is all of the features of claim 2.

III. Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Claim 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-5 read,
3. The display apparatus of claim 1, further comprising 
[1] a functional coating layer disposed on the upper surface of the glass window between the glass window and the protective film, 
[2] wherein the adhesion between the glass window and the edge adhesive layer of the protective pattern is greater than an adhesion between the functional coating layer and the adhesive layer of the protective film.

4. The display apparatus of claim 1, wherein: 
[1] a distance from the glass window to a lower surface of the protecting layer of the protective film is equal to or greater than a distance from the glass window to the upper surface of the edge protecting layer of the protective pattern; and
[2] the protective pattern partially overlaps the protective layer of the protective film.

5. The display apparatus of claim 1, further comprising 
[1] a light blocking pattern disposed on an edge of a bottom surface of the glass window, 
[2] wherein the glass window has a planar area greater than that of the display module, and is disposed to protrude further outwardly than an edge of the display module.

The prior art does not reasonably teach or suggest --in the context of the claims-- the features recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814